[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             DEC 17, 2007
                              No. 06-13828                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                D. C. Docket No. 04-01468-CV-ORL-22-JGG

ALBERT ROBINSON,


                                                            Plaintiff-Appellant,

                                   versus

ADVENTIST HEALTH SYSTEM,
d.b.a. Florida Hospital Orlando,
D. W. LEWIS,
an individual,

                                                         Defendants-Appellees.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                            (December 17, 2007)

Before ANDERSON, WILSON and PRYOR, Circuit Judges.
PER CURIAM:

      Albert Robinson, a black male, appeals pro se the district court’s grant of the

defendant’s, Adventist Health System d/b/a Florida Hospital Orlando (“Florida

Hospital”), motion for summary judgment in his employment discrimination,

harassment, and retaliation action brought pursuant to Title VII, 42 U.S.C.

§§ 2000e-2 and 2000e-3. Robinson’s claims involve several allegedly

discriminatory incidents that culminated in his termination in March 2003. Florida

Hospital asserted below that it had terminated Robinson’s employment because he

threatened to kill a co-worker. On appeal, Robinson argues that the magistrate

judge abused his discretion in denying his motion to compel discovery and in

denying his subsequent motion under Fed. R. Civ. P. 56(f). Robinson further

contends that the district court erred in granting summary judgment in Florida

Hospital’s favor.

I. Motion to Compel and Motion Under Rule 56(f)

      We review a district court’s denial of a motion to compel discovery for an

abuse of discretion. Holloman v. Mail-Well Corp., 443 F.3d 832, 837 (11th

Cir. 2006). A “district court is allowed a range of choice in such matters, and [this

Court] will not second-guess the district court’s actions unless they reflect a clear

error of judgment.” Id. (quotations omitted). Likewise, a denial of discovery



                                           2
under Rule 56(f) is reviewed for an abuse of discretion. Jackson v. Cintas Corp.,

425 F.3d 1313, 1316 (11th Cir. 2005).

      Rule 56(f) states,

      Should it appear from the affidavits of a party opposing the motion
      [for summary judgment] that the party cannot for reasons stated
      present by affidavit facts essential to justify the party’s opposition, the
      court may refuse the application for judgment or may order a
      continuance to permit affidavits to be obtained or depositions to be
      taken or discovery to be had or may make such other order as is just.

Fed. R. Civ. P. 56(f). Accordingly, a party opposing summary judgment must

provide the court with an affidavit justifying the need for additional discovery. See

id. Additionally,

      [t]he party seeking to use rule 56(f) may not simply rely on vague
      assertions that additional discovery will produce needed, but
      unspecified, facts, but rather he must specifically demonstrate how
      postponement of a ruling on the motion will enable him, by discovery
      or other means, to rebut the movant’s showing of the absence of a
      genuine issue of fact.

Reflectone, Inc. v. Farrand Optical Co., 862 F.2d 841, 843-44 (11th Cir. 1989)

(quotations omitted).

      In this case, the magistrate judge did not abuse his discretion in denying

Robinson’s motion to compel discovery or in denying Robinson’s motion under

Rule 56(f). The magistrate judge held a hearing to address Robinson’s discovery

concerns and determined that Florida Hospital would comply with all of



                                          3
Robinson’s requests. Because all of Robinson’s discovery requests were satisfied,

the magistrate judge then denied the motion as moot. The magistrate judge’s

denial was not an abuse of discretion.

      As for Robinson’s motion under Rule 56(f), Robinson did not file any

affidavits with this motion. Accordingly, Robinson did not comply with the

requirements of Rule 56(f), and thus, could not seek relief under this rule.

Therefore, the magistrate judge did not abuse his discretion in denying Robinson’s

motion under Rule 56(f).

II. Motion for Summary Judgment

      We review a “district court’s grant or denial of summary judgment de novo.”

Holloman, 443 F.3d at 836. “Summary judgment is appropriate when the

evidence, viewed in the light most favorable to the nonmoving party, presents no

genuine issue of material fact and compels judgment as a matter of law in favor of

the moving party.” Id. at 836-37 (citing Fed. R. Civ. P. 56(c)). In reviewing the

motion, we view the evidence and all factual inferences in a light most favorable to

the non-moving party, and all reasonable doubts about the facts are resolved in

favor of the non-movant. Johnson v. Bd. of Regents, 263 F.3d 1234, 1243 (11th

Cir. 2001). A party opposing a properly submitted motion for summary judgment

may not rest upon mere allegations or denials of his pleadings, but must set forth



                                          4
specific facts showing that there is a genuine issue for trial. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 249, 106 S. Ct. 2505, 2511 (1986). The district court is

required to enter summary judgment for the moving party “[i]f the non-moving

party fail[ed] to make a sufficient showing on an essential element of [his] case

with respect to which [he] ha[d] the burden of proof.” Gonzalez v. Lee County

Hous. Auth., 161 F.3d 1290, 1294 (11th Cir. 1998) (quotation omitted). Pro se

pleadings and appellate briefs are entitled to liberal construction. Drew v. Dep’t of

Corrs., 297 F.3d 1278, 1285 (11th Cir. 2002) (discussing pro se pleadings); Cofield

v. Ala. Pub. Serv. Comm’n, 936 F.2d 512, 515 n.2 (11th Cir. 1991) (discussing

pro se appellate briefs).

      A. Claims barred as outside the statutory limitations period

      Under Title VII, 42 U.S.C. § 2000e-5(e)(1), to challenge an employment

practice, a person must first file a timely charge with the Equal Employment

Opportunities Commission (“EEOC”) . Ledbetter v. Goodyear Tire & Rubber

Co., Inc., ___ U.S.____, 127 S. Ct. 2162, 2166-67 (2007). In a “deferral state,”

such as Florida, an administrative charge must be filed within 300 days of the

offending act. EEOC v. Joe’s Stone Crabs, Inc., 296 F.3d 1265, 1271 (11th Cir.

2002); 42 U.S.C. § 2000e-5(e)(1).




                                          5
       In this case, all of Robinson’s claims, except for his claim of retaliation

based on the termination of his employment, are time-barred.1 Robinson filed his

charge of discrimination with the local state agency, on September 22, 2003. Thus,

all claims relating to acts of discrimination, retaliation, or failure to promote

occurring before November 26, 2002, 300 days earlier, are time-barred. Because

the only incident listed in Robinson’s complaint that occurred within this period is

his termination, all of his other claims are time-barred. Thus, the only claim that

we will address on the merits is Robinson’s claim of retaliation based on the

termination of his employment.

B. Retaliation claim

       In order to prove retaliation under Title VII, a “plaintiff must show that

(1) [he] engaged in statutorily protected activity, (2) an adverse employment action

occurred, and (3) the adverse action was causally related to the plaintiff’s protected

activities.” Gregory v. Ga. Dep’t of Human Res., 355 F.3d 1277, 1279 (11th Cir.

2004) (quotation omitted). If the plaintiff succeeds, the burden shifts to the

employer “to articulate a legitimate, nondiscriminatory reason for the challenged

employment action.” Pennington v. City of Huntsville, 261 F.3d 1262, 1266 (11th



       1
         Robinson’s hostile environment claim arguably is not time-barred because one incident
alleged in the his complaint allegedly occurred within the 300-day limit. However, Robinson
adduced no evidence with respect thereto. Moreover, the claim was not exhausted.

                                               6
Cir. 2001). We have held that this burden is “exceedingly light” and that the

employer “need not persuade the court that its proffered reasons are legitimate; the

defendant’s burden is merely one of production, not proof.” Cooper v. Southern

Co., 390 F.3d 695, 725 (11th Cir. 2004) (quotation omitted). If the defendant

meets its burden, the burden then shifts back to the plaintiff to show “by a

preponderance of the evidence that the reason provided by the employer” was

pretext for discrimination. Pennington, 261 F.3d at 1266. A plaintiff may not

meet his burden of showing pretext “merely by questioning the wisdom of the

employer’s reason as long as the reason is one that might motivate a reasonable

employer.” Id. at 1267 (quotations omitted). A reason is not pretext for

discrimination “unless it is shown both that the reason was false, and that

discrimination was the real reason.” Brooks v. County Comm’n of Jefferson

County, 446 F.3d 1160, 1163 (11th Cir. 2006).

      As an initial matter, we assume, without deciding, that Robinson established

a prima facie case because the district assumed this, Florida Hospital does not

contest this on appeal, and as discussed below, Robinson fails in the later stages of

this burden-shifting analysis. In this case, the district court did not err in granting

Florida Hospital’s summary judgment motion as to Robinson’s retaliation claim

because Robinson failed to show that Florida Hospital’s legitimate, non-



                                            7
discriminatory reason was pretextual. Florida Hospital explained that it fired

Robinson because a co-worker alleged that Robinson had threatened to kill him, an

HR representative investigated the claim, and upon the conclusion of that

investigation, the HR representative found that the incident warranted Robinson’s

termination. Florida Hospital’s proffered reason is a legitimate, non-

discriminatory reason that would “motivate a reasonable employer” to terminate

Robinson’s employment and meets its “exceedingly light” burden of production.

      Robinson’s claim of retaliation fails because he did not show that Florida

Hospital’s legitimate, non-discriminatory reason was pretextual. Robinson did not

allege below and does not contend on appeal that the person who made the ultimate

decision to terminate Robinson’s employment, the HR representative, failed to

base that decision on a real allegation or that he had a discriminatory motive. All

of Robinson’s alleged material, disputed facts relating to past incidents, his job

title, and promotions are irrelevant because they were not part of the HR

representative’s decision-making process. Accordingly, Robinson failed to show

that the decision to terminate his employment based on his alleged threat to kill a

co-worker was pretext for discrimination. Therefore, after carefully reviewing the

parties’ briefs and the record, and taking all the facts in the light most favorable to

Robinson, we hold that there are no material, disputed facts, and we affirm the



                                            8
district court’s grant of summary judgment as to Robinson’s claim of retaliation.

      AFFIRMED.2




      2
          The appellant’s request for oral argument is DENIED.

                                               9